DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/22 has been entered.

Response to Amendment
The Amendment filed 7/8/22 has been accepted and entered.  Accordingly, Claims 1 and 6 have been amended.  New claims 15-16 have been added. 
Claims 1, 3, 5-6, 8, and 10-16 are pending in this application. 
In view of the amendment, the previous objection to claim 6 is withdrawn.  

Response to Arguments
Applicant’s arguments, see page 7 of the Amendment filed 7/8/22, with respect to claims 1 and 6, in conjunction with amendments “receiving, by the user equipment from a base station, a first information indicating a number of antenna ports, a second information indicating Channel State Information Reference Signal (CSI- RS) resource configuration, a third information N indicating a number of antenna ports per polarization in a first dimension, a fourth information M indicating a number of antenna ports per polarization in a second dimension, and a fifth information associated with a multiplexing scheme of the CSI-RS, wherein the second information includes frequency domain allocation of CSI-RS resource” and “wherein the first information and the second information are jointly encoded into a set of bits” (claim 1); “generating a first information indicating a number of antenna ports; generating a second information indicating Channel State Information Reference Signal (CSI-RS) resources, wherein the second information includes frequency domain allocation of CSI- RS resource; generating a third information N indicating a number of antenna ports per polarization in a first dimension, and a fourth information M indicating a number of antenna ports per polarization in a second dimension; generating a fifth information associated with a multiplexing scheme of the CSI-RS” and “wherein the first information and the second information are jointly encoded into a set of bits” (claims 6) has been fully considered and are persuasive.  Therefore, rejections of claims 1, 3, 5-6, 8, and 10-14 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 5-6, 8, 10-16 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicants amendments, i.e., “receiving, by the user equipment from a base station, a first information indicating a number of antenna ports, a second information indicating Channel State Information Reference Signal (CSI- RS) resource configuration, a third information N indicating a number of antenna ports per polarization in a first dimension, a fourth information M indicating a number of antenna ports per polarization in a second dimension, and a fifth information associated with a multiplexing scheme of the CSI-RS, wherein the second information includes frequency domain allocation of CSI-RS resource” and “wherein the first information and the second information are jointly encoded into a set of bits” (claim 1); “generating a first information indicating a number of antenna ports; generating a second information indicating Channel State Information Reference Signal (CSI-RS) resources, wherein the second information includes frequency domain allocation of CSI- RS resource; generating a third information N indicating a number of antenna ports per polarization in a first dimension, and a fourth information M indicating a number of antenna ports per polarization in a second dimension; generating a fifth information associated with a multiplexing scheme of the CSI-RS” and “wherein the first information and the second information are jointly encoded into a set of bits” (claims 6) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:

Onggosanusi et al. (U.S. Patent Application Publication No. 2016/0072562), which is directed to channel state information reporting with basis expansion for advanced wireless communications systems; and teaches that UE receives CSI-RS configuration for N antenna ports; 
Gao et al. (U.S. Patent Application Publication No. 2019/0131008), which is directed to methods and systems for CSI-RS port selection for CSI-reporting; and teaches receiving a CSI-RS setup comprising K CSI reference signal configurations each with N CSI-RS ports and an antenna configuration of the network node with P antenna ports (par [0049]); network node signals the port layout where the number of antenna ports per polarization for dimension is included (par [0097]); 
Ko et al. (U.S. Patent Application Publication No. 2016/0050003), which is directed to method and apparatus for reporting channel status information in wireless communication system; and teaches that the CSI-RS configuration specifies the index of a downlink subframe carrying CSI-RSs, the time-frequency positions of CSI-RS REs in the downlink subframe (e.g., a CSI-RS pattern), a CSI-RS sequence (par [0105]); and
Kakishima et al. (U.S. Patent Application Publication No. 2017/0288758), which is directed to base station and user equipment; and teaches that a transmission and reception unit transmits the reference signal configuration information indicative of a signaling pattern of reference signals transmitted from antenna ports of the antenna together with the antenna configuration to the user equipment (par [0052]); CSI-RS resource configuration related parameters include the number of CSI-RS ports (par [0055]). 

None of these references, taken alone or in any reasonable combination, teach the claims as amended, “receiving, by the user equipment from a base station, a first information indicating a number of antenna ports, a second information indicating Channel State Information Reference Signal (CSI- RS) resource configuration, a third information N indicating a number of antenna ports per polarization in a first dimension, a fourth information M indicating a number of antenna ports per polarization in a second dimension, and a fifth information associated with a multiplexing scheme of the CSI-RS, wherein the second information includes frequency domain allocation of CSI-RS resource” and “wherein the first information and the second information are jointly encoded into a set of bits” (claim 1); “generating a first information indicating a number of antenna ports; generating a second information indicating Channel State Information Reference Signal (CSI-RS) resources, wherein the second information includes frequency domain allocation of CSI- RS resource; generating a third information N indicating a number of antenna ports per polarization in a first dimension, and a fourth information M indicating a number of antenna ports per polarization in a second dimension; generating a fifth information associated with a multiplexing scheme of the CSI-RS” and “wherein the first information and the second information are jointly encoded into a set of bits” (claims 6) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414